BOURQUIN, District Judge.
Plaintiff’s war risk insurance policy took effect July 25, 1918. Thereafter, monthly premiums were deducted from his pay, largely in advanee; the last being March 21,1919, for the month ending March 25,1919. In the meantime, on March 14,1919, plaintiff had been discharged from the service.
No further premiums were paid prior to May 28,1919, when injury suffered by plaintiff totally and permanently disabled him. Thereafter, his father made some payments of premiums. The policy was recognized by defendant, and by it payments to plaintiff were made, later, defendant contending the policy lapsed (April 30, 1919, and refusing further payments.
The regulations in force at plaintiff’s discharge provided that for each calendar month premiums were payable on or before the last day thereof or within 31 days thereafter (B. No. 1. Oct. 15, 1917), but “when any person insured * * * leaves the * * * service * * the monthly premium which, had he remained in the service, would have been payable on the last day of the calendar month in which he was discharged, will be payable on the first day of the calendar month following the date of his discharge, and thereafter monthly premiums shall be payable on the first day of each calendar month” or “at any time during such month,” a grace period, the policy to lapse in default of payment (T. D. 39 W. R., Dec. 17,1918).
It is clear that, by virtue of these regulations, plaintiff’s premium for. the month ending March 25,1919, was not due till April 1, 1919, and the like premium for the month ending April 25,1919, was not due till May 1, 1919, with a grace period to and including May 31, 1919. See Williams Case (D. C.) 293 F. 646. The fact that defendant collected the March premium before due by deduction from plaintiff’s pay did not hasten the maturity of plaintiff’s obligation for the April premium due May 1st and payable to and including May 31,1919, as aforesaid.
It follows that the policy had not lapsed on May 28, 1919, when plaintiff became totally and permanently disabled, and his right to receive, and the defendant’s obligation to pay, the insurance became fixed and determined.
Judgment accordingly.